October 17, 2002

 

AGREEMENT Between

ALPHARMA AS
Harhitzallen 3
0275 Oslo
- (in the following referred to as "The Company")

And


Carl-Aake Carlsson
Born March 10, 1963
- (in the following referred to as "THE PRESIDENT")

1.      EMPLOYMENT

THE PRESIDENT, who has been employed by THE COMPANY in various positions since
September 17, 1986, was appointed THE PRESIDENT For the Human Pharmaceuticals
International Division and EXECUTIVE VICE PRESIDENT of ALPHARMA INC.,
September 1, 2001.

2.     SCOPE OF WORK

2.1.     It is the duty of THE PRESIDENT to apply his full capacity of work and
all his abilities in the service of THE COMPANY and attend to the interests of
THE COMPANY in the best way.

2.2     During his employment by THE COMPANY, THE PRESIDENT is not entitled to
have any other position, employment or assignment - neither paid nor unpaid -
without THE COMPANY's Chief Executive Officer's written consent.


2.3     It is the duty of THE PRESIDENT to keep his superior carefully informed
about all conditions within his field of responsibility, which may be assumed to
be of interest to THE COMPANY.

2.4     It is the duty of THE PRESIDENT loyally to comply with all guidelines
and directions, which THE COMPANY might otherwise impose.


3.     SECRECY

3.1.     It is the duty of THE PRESIDENT during his employment by THE COMPANY
and for a period of three years after termination of employment, to observe
absolute secrecy about the conditions of THE COMPANY and about other information
he may acquire as a consequence of this position, and which should not, in the
nature of the circumstances, be brought to the knowledge of a third party.

 

4.     REMUNERATION

4.1.1.      THE PRESIDENT shall receive an annual salary as October 1, 2002 of
NOK 2200.000, - per year with monthly payments in accordance with THE COMPANY's
pay schedule.

4.1.2.     TILE PRESIDENT's salary will be reviewed for adjustment on April 1 of
each year and at other times, based on special situations, as determined by THE
COMPANY's Chief Executive Officer.

4.2.     THE PRESIDENT will be included in Alpharma Inc.'s prevailing incentive
scheme at the President and Executive Vice President participation level,
according to the rules established by Alpharma Inc.'s Compensation Committee of
the Board of Directors.

4.3.     THE PRESIDENT will be included in Alpharma Inc.'s stock options scheme,
and other similar long-term incentive schemes that may later be offered, at the
President and Executive Vice President participation level, according to the
rules established by Alpharma Inc.'s Compensation Committee of the Board of
Directors.

4.4.      THE PRESIDENT will participate in THE COMPANY's Pension and Employee
Insurance schemes according to THE COMPANY's Policies and Guidelines in Norway
and prevailing Norwegian law.

4.5.     THE COMPANY will provide an automobile and related expenses according
to THE COMPANY's policy and guidelines in Norway at THE PRESIDENT level.

4.6      THE COMPANY will pay for THE PRESIDENT's home telephone and cell phone
expenses, and applicable expenses for business news and journals subscriptions.

4.7     The tax consequences for THE PRESIDENT arising out of the agreement
shall be the responsibility of THE PRESIDENT.


 

5.     ABSENCE DUE TO SICKNESS

5.1.     Pay during sick leave will be according to THE COMPANY's Policies and
Guidelines in Norway and prevailing Norwegian Law.

6.     WORKING HOURS AND VACATIONS

6.1.     THE PRESIDENT hereby agrees to work more than normal office hours (37.5
hours per week) as the salary mentioned in 5.1.1. covers all such work.

6.2.     THE PRESIDENT is entitled to vacation and paid holidays according to
Norwegian Law ("Ferieloven") and guidelines of THE COMPANY. Vacation should be
taken after agreement with THE COMPANY.

 

7.     EMPLOYMENT TERMINATION PROVISIONS

7.1.     Should either THE COMPANY wish to terminate THE PRESIDENT'S employment
for any reason other than "for cause" or THE PRESIDENT wish to resign from THE
COMPANY, both parties agree to provide the other with a 90 day notice period
before such actions take effect.

7.2.     Should THE PRESIDENT's employment be terminated by THE COMPANY, for any
reasons other than "for cause" or due to certain changes to THE COMPANY's
ownership structure, THE PRESIDENT will receive 24 months of salary continuation
plus the annual target incentive award amount . During the salary continuation
period THE PRESIDENT will continue to receive automobile, telephone, insurance,
pension contribution and other similar allowances that were being provided prior
to the termination. Additionally, THE PRESIDENT's vested stock options will
remain exercisable for 30 days following the termination date and all unvested
stock options will be forfeited on the termination date.

7.3.     Should certain changes to Alpharma Inc.'s ownership structure occur
("Change of Control"), and for a two-year period following that change, THE
PRESIDENT's position is subsequently eliminated without cause, or there is a
diminution of job responsibilities or the PRESIDENT's job is relocated more than
50 miles away, then THE PRESIDENT will receive a total of 24 months salary
continuation, target incentive award payments, automobile, telephone, insurance,
pension contribution and other similar allowance. THE PRESIDENT's unvested stock
options will become exercisable should a Change of Control and the subsequent
changes to THE PRESIDENT's position occurs and, along with the currently vested
stock options, will remain exercisable for the remaining stock option periods.

7.4.     If, at his own request, THE PRESIDENT obtains approval to be relieved
of his duties prior to the retirement date, THE PRESIDENT's claims for salary,
and other benefits and allowances from THE COMPANY shall lapse as from the
actual date of termination.

8.     RETIREMENT

8.1.     THE PRESIDENT shall retire without notice at the end of the month in
which THE PRESIDENT attains the required retirement age under Norwegian law.

 

9.     APPLICABLE LAW

9.1.     Any disagreements arising out of or in connection with this Agreement
shall be resolved by the Norwegian Courts under the Norwegian law. Disputes, if
any, shall be settled within the jurisdiction of the Norwegian law only.

10.   COPIES OF THE AGREEMENT

This present agreement has been drawn up in two signed copies, one of which be
retained by THE COMPANY the other by THE PRESIDENT.

for THE COMPANY

 

/s/ Ingrid Wiik

Ingrid Wiik
President and Chief Executive Officer

 

THE PRESIDENT

 

/s/ Carl-Aake Carlsson

Carl-Aake Carlsson